        Case 19-14796-mkn        Doc 429       Entered 12/06/19 13:06:08       Page 1 of 3



                                                                   Electronically Filed: December 6, 2019
 1   ANDERSEN LAW FIRM, LTD.
 2   Ryan A. Andersen, Esq.
     Nevada Bar No. 12321
 3   Email: ryan@vegaslawfirm.legal
     Ani Biesiada, Esq.
 4   Nevada Bar No. 14347
     Email: ani@vegaslawfirm.legal
 5   101 Convention Center Drive
 6   Suite 600
     Las Vegas, Nevada 89109
 7   Phone: 702-522-1992
     Fax: 702-825-2824
 8
     Counsel for Raymond Thompson
 9

10                              UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEVADA
11
      In re:                                             Case No.: BK-S-19-14796-MKN
12
      GYPSUM RESOURCES MATERIALS, LLC,                   Jointly Administer with Case No. BK-S-19-
13                                                       14799
14         Affects GYPSUM RESOURCES                     Chapter 11
            MATERIALS, LLC
15
           Affects GYPSUM RESOURCES, LLC                STIPULATION TO RESOLVE
16         Affects all Debtors                          MOVANT’S RELIEF FROM
                                                         DEBTOR’S AUTOMATIC STAY AND
17                                                       VACATE MOVANT’S MOTION FOR
                                                         RELIEF FROM THE AUTOMATIC
18
                                                         STAY
19
                                                         Hearing Date: January 8, 2020
20                                   Debtor.             Hearing Time: 9:30 a.m.
21             Debtor GYPSUM RESOURCES MATERIALS, LLC (“Debtor”), the above-captioned debtor

22   and debtor in possession and creditor Raymond Thompson (“Movant”), through their respective

23   counsel, hereby stipulate, agree, and jointly move the Court as follows to resolve Movant’s Motion for

24   Relief from Automatic Stay (“Motion”), at ECF No. 412, and vacate said Motion. The parties request

25   that the Court, finding the resolution fair and equitable, enter the order as agreed upon by the parties

26   and provided below.

27


                                                          1 of 3
       Case 19-14796-mkn           Doc 429     Entered 12/06/19 13:06:08         Page 2 of 3



 1            WHEREAS:

 2            1. On December 3, 2019, Movant sought relief from the automatic stay to pursue certain

 3   personal injury claims against Debtor.

 4            2. Debtor and Movant, through their respective counsel, have negotiated in good faith and have

 5   agreed upon the terms that follow.

 6            NOW, THEREFORE, IT IS AGREED THAT:

 7            3. Movant is entitled to relief from the automatic stay in the above-captioned bankruptcy case

 8   to pursue a lawsuit against Debtor and its employee, Smith, and proceed until a final resolution is

 9   reached, including but not limited to the entry of a judgment;

10            4. Collections against Debtor on any final resolution of such lawsuit will be limited to Debtor’s

11   insurance proceeds, and, if Debtor’s Case remains pending, distributions made to unsecured creditors

12   through Debtor’s Case.

13            5. Movant’s relief from the automatic stay should be deemed effective immediately and without

14   delay;

15            6. This Stipulation resolves Movant’s Motion for Relief from Automatic Stay, ECF No. 412,

16   currently scheduled for January 8, 2020, at 9:30 a.m. and such Motion should be vacated and taken off

17   calendar.

18   DATED this 6th day of December, 2019.                  DATED this 6th day of December, 2019.
19
      ANDERSEN LAW FIRM, LTD.                              FOX ROTHSCHILD LLP
20
      /s/ Ryan A. Andersen                                 /s/ Brett Axelrod
21    Ryan A. Andersen, Esq.                               Brett Axelrod, Esq.
      Nevada Bar No. 12321                                 Nevada Bar No. 5859
22    Email: ryan@vegaslawfirm.legal                       Email: baxelrod@foxrothschild.com
23    Ani Biesiada, Esq.                                   Lynnel M. Reyes
      Nevada Bar No. 14347                                 Nevada Bar No. 14604
24    Email: ani@vegaslawfirm.legal                        Email: lreyes@foxrothschild.com
      101 Convention Center Drive                          1980 Festival Plaza Dr.
25    Suite 600                                            Suite 700
      Las Vegas, Nevada 89109                              Las Vegas Nevada 89135
26
27    Counsel for Raymond Thompson                         Counsel for Debtor


                                                           2 of 3
     Case 19-14796-mkn   Doc 429   Entered 12/06/19 13:06:08   Page 3 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27


                                            3 of 3
